Exhibit 10.1

Execution Version

*** Portions have been Redacted

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT, DEEMED
BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of December 23, 2019, is entered into by and among the
following parties:

(i) REVA Medical, Inc. (“REVA” or the “Company”);

(ii) the undersigned lenders, or investment advisors or managers for the account
of lenders, party to that certain Credit and Guaranty Agreement, dated as of
April 2, 2019 (as amended, modified, or otherwise supplemented from time to time
prior to the date hereof, the “Senior Secured Credit Agreement,” and the loans
thereunder, the “Senior Secured Credit Facility”), among REVA, as borrower, the
lenders from time to time party thereto, and Goldman Sachs International
(“GSI”), as administrative agent (the “Senior Secured Credit Facility Agent”),
collateral agent, and lead arranger, that have executed and delivered
counterpart signature pages to this Agreement (each, a “Consenting Senior
Secured Lender” and, together, the “Consenting Senior Secured Lenders”);

(ii) the undersigned holders of 2014 Convertible Notes (the “2014 Convertible
Notes”) under that certain Convertible Note Deed, dated September 25, 2014, by
and between REVA, GSI and Senrigan Master Fund (“Senrigan”) (as amended,
modified, or otherwise supplemented from time to time prior to the date hereof,
the “2014 Convertible Note Deed”), that have executed and delivered counterpart
signature pages to this Agreement (each, a “Consenting 2014 Noteholder” and,
together, the “Consenting 2014 Noteholders”); and

(iii) the undersigned holders of 2017 Convertible Notes (the “2017 Convertible
Notes” and together with the 2014 Convertible Notes, the “Convertible Notes”)
under that certain Convertible Note Deed, dated April 22, 2017, by and between
REVA, GSI, Senrigan, and Elliott Associates, L.P. (“Elliott”) (as amended,
modified, or otherwise supplemented from time to time prior to the date hereof,
the “2017 Convertible Note Deed”), that have executed and delivered counterpart
signature pages to this Agreement (each, a “Consenting 2017 Noteholder” and,
together, the “Consenting 2017 Noteholders” and, together with the Consenting
2014 Noteholders and the Consenting Senior Secured Lenders, the “Consenting
Creditors”).



--------------------------------------------------------------------------------

The Company and the Consenting Creditors are referred to as the “Parties” and
individually as a “Party.”

WHEREAS, the Company and the Consenting Creditors have in good faith and at
arm’s length negotiated certain restructuring transactions with respect to the
Company’s capital structure on the terms set forth in this Agreement and on the
terms set forth in the following documents, which are exhibits hereto and are
incorporated into this Agreement (the “Restructuring”):

 

  •

the proposed chapter 11 plan of reorganization, including the Restructuring
Transactions (as defined in the Plan) setting forth the various actions required
to implement the Restructuring, substantially in the form attached as Exhibit A
to this Agreement (the “Plan”);

 

  •

the proposed form of the by-laws for Reorganized REVA (as defined below),
attached as Exhibit B to this Agreement (the “Reorganized REVA By-Laws”);

 

  •

the term sheet setting forth the material terms for the operating agreement for
NewLLC (as defined below) as well as the terms of a proposed shared services
agreement, attached as Exhibit C to this Agreement (the “NewLLC Governance Term
Sheet”); and

 

  •

the proposed credit agreement setting forth the terms and conditions of the exit
financing facility for NewLLC, attached as Exhibit D to this Agreement
(the “NewLLC Exit Financing Agreement”).

WHEREAS, the Company intends to implement the Restructuring by commencing a
voluntary case under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
(the “Chapter 11 Case”) and consummating the Plan; and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms have the following meanings:

a. “Agreement Effective Date” means the date on which counterpart signature
pages to this Agreement shall have been executed and delivered by (i) the
Company and (ii) each of the Consenting Creditors.

b. “Alternative Transaction” means any plan of reorganization, proposal, offer,
dissolution, winding up, liquidation, reorganization, merger, consolidation,
business combination, joint venture, partnership, sale process, or restructuring
for the Company other than the Restructuring.

 

2



--------------------------------------------------------------------------------

c. “Bankruptcy Code” means title 11 of the United States Code.

d. “Claims” means any and all claims arising under the Senior Secured Credit
Agreement, the 2014 Convertible Note Deed, or the 2017 Convertible Note Deed.

e. “Definitive Documents” means all documents approving, implementing,
achieving, and relating to the Restructuring, including, without limitation, the
Plan, the disclosure statement describing the Plan (the “Disclosure Statement”),
the plan supplement and its exhibits, and any solicitation procedures,
commitment agreements, exit financing agreements, collateral or other related
documents, organizational documents (including, without limitation, the
organizational, capitalization and governance documents for the reorganized
Company or successors or newly-created affiliates of the Company),
securityholder related agreements, and other related transactional or corporate
documents (including, without limitation, any agreements and documents described
in the Plan and the exhibits thereto), and, if applicable, motions or pleadings
seeking approval or confirmation of any of the foregoing transactional or
corporate documents, including the motion to approve the Disclosure Statement,
confirm the Plan, ratify the solicitation procedures, and schedule a joint
hearing, and proposed orders approving the use of Cash Collateral (as defined in
the Bankruptcy Code), the Disclosure Statement, the solicitation procedures, the
Plan, and scheduling of a joint hearing, in each case, which are reasonably
satisfactory in form and substance to the Consenting Creditors.

f. “Effective Date” means the date upon which substantial consummation of the
Plan has occurred.

g. “NewLLC” means a newly formed limited liability company that will hold all of
the Company’s businesses other than the Company’s embolics business.

h. “Reorganized REVA” means the Company as reorganized on the Effective Date.

i. “Required Parties” means, collectively, the Company and the Consenting
Creditors.

j. “Support Period” means the period commencing on the Agreement Effective Date
and ending on the earlier of (i) the date on which this Agreement is terminated
in accordance with Section 5 hereof and (ii) the Effective Date.

2. Bankruptcy Process; Plan of Reorganization.

a. The Plan. The Plan is expressly incorporated herein and made a part of this
Agreement. All references to this Agreement shall be deemed to include the Plan.
The material terms and conditions of the Restructuring are set forth in the
Plan; provided that the Plan is supplemented by the terms and conditions of this
Agreement. In the event of any inconsistencies between the terms of this
Agreement and the Plan, the terms of this Agreement shall govern.

 

3



--------------------------------------------------------------------------------

b. Commencement of the Chapter 11 Cases. The Company hereby agrees that, as soon
as reasonably practicable, but in no event later than fifteen (15) calendar days
after the Agreement Effective Date (the “Outside Petition Date”) (the date on
which such filing occurs, the “Petition Date”), the Company shall file with the
Bankruptcy Court a voluntary petition for relief under chapter 11 of the
Bankruptcy Code and any and all other documents necessary to commence the
Chapter 11 Case of the Company; provided, however, that the Outside Petition
Date may be extended with the consent of each of the Consenting Creditors.

c. Filing of the Plan and Disclosure Statement. The Company shall file the Plan
along with the Disclosure Statement, each in form and substance reasonably
satisfactory to the Consenting Creditors on the date no later than the date
necessary to obtain entry of an order approving the Disclosure Statement in
accordance with this Agreement.

d. Confirmation of the Plan. The Company shall use its commercially reasonable
efforts to obtain confirmation of the Plan as soon as reasonably practicable
following the Petition Date in accordance with the Bankruptcy Code and on terms
consistent with this Agreement, and each Consenting Creditor shall use its
commercially reasonable efforts to cooperate fully in connection therewith.

e. Cash Collateral. No later than one (1) business day after the Petition Date,
the Company shall file a motion with the Bankruptcy Court seeking interim and
final authority to use Cash Collateral.

f. Notice. The Company shall provide notice of the Petition Date, the
commencement of the Chapter 11 Case, and the filling of the Plan and Disclosure
Statement as required under applicable law. The Company shall further provide
notice to Australian Securities Exchange Ltd. of the cancellation of its shares
under applicable law.

3. Agreements of the Consenting Creditors.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, each Consenting Creditor agrees, severally and not jointly,
that it shall:

(i) use its commercially reasonable efforts to support the Restructuring and the
transactions contemplated by the Plan, and act in good faith, and take all
commercially reasonable actions necessary to consummate the Restructuring and
the transactions contemplated by the Plan, in a manner consistent with this
Agreement, including the timelines set forth herein;

(ii) neither (A) take any action inconsistent with such Consenting Creditor’s
obligations under this Agreement nor (B) directly or indirectly, or encourage
any other person or entity to directly or indirectly: (1) object to, delay,
impede, or take any other action or any inaction to interfere with the
acceptance, implementation, or consummation, of the Restructuring; (2) propose,
file, support, vote for, or take any other action in furtherance of any
restructuring, workout, plan of reorganization for the Company that is
inconsistent with this Agreement or the Plan; or (3) exercise any right or
remedy for the enforcement, collection, or recovery of any Claim against the
Company except in a manner consistent with this Agreement; and

 

4



--------------------------------------------------------------------------------

(iii) subject to the receipt of the Disclosure Statement and applicable related
documents in respect of the Restructuring, (A) promptly vote or cause to be
voted any Claims it holds to accept the Plan by delivering its duly executed and
completed ballot and proxy or ballots and proxies, as applicable, accepting the
Plan on a timely basis following commencement of the solicitation of proxies in
respect of the Plan in accordance with applicable law; (B) not change or
withdraw such vote or the elections described below (or cause or direct such
vote or elections to be changed or withdrawn); provided, that such vote or
elections shall be deemed revoked (and upon such revocation, void ab initio) at
any time upon the termination of this Agreement in accordance with Section 5
hereof unless such Consenting Creditor otherwise provides written notice to the
Company and the other Parties rejecting such automatic revocation; and (C) to
the extent it is permitted to elect to opt out of the releases set forth in the
Plan, not elect to opt out of the releases set forth in the Plan by timely
delivering its duly executed and completed ballot and proxy or ballots and
proxies indicating such election (subject to the foregoing obligation to submit
such ballot and proxy).

Notwithstanding the foregoing, nothing in this Agreement or the Plan, shall:
(1) be construed to limit consent and approval rights provided in this Agreement
and the Definitive Documents; (2) be construed to prohibit any Consenting
Creditor from contesting whether any matter, fact, or thing is a breach of, or
is inconsistent with, this Agreement, or exercising rights or remedies
specifically reserved herein; or (3) impair or waive the rights of any
Consenting Creditor to assert or raise any objection expressly permitted under
this Agreement in connection with any judicial hearing.

b. Transfers. During the Support Period, subject to the terms and conditions
hereof, each Consenting Creditor agrees, solely with respect to itself, that it
shall not sell, use, pledge, assign, transfer, permit the participation in, or
otherwise dispose of (each, a “Transfer”) any ownership (including any
beneficial ownership)1 in its Claims, or any option thereon or any right or
interest therein (including by granting any proxies or depositing any interests
in the Claims into a voting trust or by entering into a voting agreement with
respect to the Claims), unless the intended transferee (A) is a Consenting
Creditor or (B) (x) is an affiliate of a Consenting Creditor and (y) executes
and delivers to counsel to REVA an executed joinder in the form attached hereto
as Exhibit E (a “Joinder”) before such Transfer is effective (it being
understood that any Transfer shall not be effective until notification of such
Transfer and a copy of the executed Joinder is received by counsel to REVA, in
each case, on the terms set forth herein).

(i) This Agreement shall in no way be construed to preclude the Consenting
Creditors from acquiring additional Claims; provided, that (A) any Consenting
Creditor that acquires additional Claims during the Support Period shall
promptly notify counsel to the Company of such acquisition, including the
aggregate principal amount of additional Claims acquired; and (B) such acquired
Claims shall automatically and immediately upon acquisition by a Consenting
Creditor be deemed subject to the terms of this Agreement (regardless of when or
whether notice of such acquisition is given to the Company).

 

1 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Claims or
the right to acquire such Claims.

 

5



--------------------------------------------------------------------------------

(ii) Any Transfer made in violation of this Section 3(b) shall be void ab
initio.

4. Agreements of the Company.

a. Restructuring Support. During the Support Period, subject to the terms and
conditions hereof, the Company agrees that it shall:

(i) use commercially reasonable efforts to approve, implement, and consummate
the Restructuring in a timely manner and take any and all commercially
reasonable and appropriate actions in furtherance of the Restructuring, as
contemplated under this Agreement and the Plan; provided, that the Company shall
not consummate the Restructuring unless and until all of the conditions to the
effectiveness thereof set forth herein and in the Plan and the Disclosure
Statement have been satisfied (or will be satisfied contemporaneously with the
consummation of the Restructuring) or waived with prior written consent and in
accordance with Section 10 hereof;

(ii) support and take all reasonable actions necessary or reasonably requested
by the Consenting Creditors to facilitate consummation of the Restructuring and
the transactions contemplated thereby;

(iii) not directly or indirectly (A) propose, solicit, file, support, vote for,
consent to, encourage, participate in any discussions regarding, or take any
other action in furtherance of the negotiation or formulation of any Alternative
Transaction other than the Restructuring; (B) otherwise support any
reorganization, Restructuring, or sale process proposed by any entity that is
inconsistent with this Agreement or the Plan; (C) object to, delay, impede, or
take any other action that is inconsistent with, or that would delay, interfere
with, or obstruct the proposal, solicitation, confirmation, or consummation of
the Restructuring, including engaging in any legal proceeding to object to or
interfere with, the acceptance or implementation of the Restructuring in
accordance with the Plan; or (D) encourage any other person to take any action
which would, or would reasonably be expected to breach or be inconsistent with
this Agreement or the Plan or delay, impede, interfere with, appeal, or take any
other negative action, directly or indirectly, with respect to implementation of
the Restructuring;

(iv) maintain good standing under the laws of the jurisdiction in which the
Company is incorporated;

(v) provide draft copies of all substantive motions, applications, orders, or
other documents the Company intends to file with the applicable court to counsel
to the Consenting Creditors at least three (3) business days prior to the date
when the Company intends to file or execute such documents, and shall consult in
good faith with such parties regarding the form and substance of any proposed
filing with the applicable court; provided, that the Company shall not be
required to provide draft retention applications;

(vi) file such motions, applications, and pleadings reasonably determined by the
Company to be necessary or appropriate, such filings or other documents shall be
in form and substance reasonably acceptable to the Consenting Creditors, and to
seek interim and final (to the extent necessary) orders, in form and substance
reasonably acceptable to the Consenting Creditors, from the court approving the
relief requested in such motions;

 

6



--------------------------------------------------------------------------------

(vii) provide to the Consenting Creditors and/or their respective professionals,
upon reasonable advance notice to the Company: (A) reasonable access (without
any material disruption to the conduct of the Company’s business) during normal
business hours to the Company’s books and records (including tax returns) and
facilities; (B) reasonable access to the respective management and advisors of
the Company for the purposes of evaluating the Company’ finances and operations
and participating in the planning process with respect to the Restructuring;
(C) prompt access to any information provided to any existing or prospective
financing sources; and (D) prompt and complete responses to reasonable requests
for information regarding the Company’s books and records (including financial
records and tax returns) and operations;

(viii) as soon as reasonably practicable, but in no event more than three
(3) calendar days after the Company’s receipt or knowledge of same, provide
written notice to the Consenting Creditors of (A) the occurrence, or failure to
occur, of any event of which the Company has actual knowledge which occurrence
or failure would be likely to cause (1) any representation or warranty of the
Company contained in this Agreement (including the Plan) to be untrue or
inaccurate in any material respect; (2) any covenant or obligation of the
Company contained in this Agreement (including the Plan) not to be satisfied in
any material respect; or (3) any condition precedent contained in this Agreement
(including the Plan) not to occur or become impossible to satisfy; (B) receipt
of any written notice from any third party alleging that the consent of such
party is or may be required in connection with the transactions contemplated by
the Restructuring; (C) receipt of any written notice from any governmental body
in connection with this Agreement or the transactions contemplated by the
Restructuring; (D) receipt of any written notice of any proceeding commenced,
or, to the knowledge of the Company, threatened against the Company (including
by any taxing authority), relating to or involving or otherwise affecting in any
material respect the transactions contemplated by the Restructuring; and (E) any
failure of the Company to comply, in any material respect, with or satisfy any
covenant, condition, or agreement to be complied with or satisfied by it
hereunder;

(ix) support and take all actions as are reasonably necessary and appropriate to
obtain any and all required regulatory and/or third-party approvals to
consummate the Restructuring;

(x) execute and/or deliver, as soon as practicable, all other documents,
agreements, instructions, proxies, directions, consents, ballots, votes, or
other materials required to be submitted, or that the Consenting Creditors
reasonably request that the Company submit, in connection with a vote on,
solicitation of votes for, implementation of or in pursuit of the Plan, and file
all other notices, and take such other action, that is consistent with or
reasonably required to approve, implement and consummate the Restructuring;

(xi) (A) use commercially reasonable efforts to, subject to the Restructuring,
(1) operate the Company in the ordinary course, consistent with past practice
(including with respect to tax matters); (2) keep available the services of its
current officers and material employees (in each case, other than voluntary
resignations, terminations for cause, or

 

7



--------------------------------------------------------------------------------

terminations consistent with applicable fiduciary duties upon the advice of
counsel); and (3) preserve in all material respects its relationships with
customers, sales representatives, suppliers, distributors, and others, in each
case, having material business dealings with the Company (other than
terminations for cause, or consistent with applicable fiduciary duties based
upon the advice of counsel); and (B) not sell any asset or collection of assets
with a fair market value greater than $50,000 without the consent of the
Consenting Creditors;

b. Note Purchases. In connection with the purchase of the 2017 Convertible
Notes, the Company hereby agrees to, on or prior to the closing date of such
purchase, (a) execute and deliver the Instrument of Adherence (as defined in the
2017 Note Deed), (b) enter details of the assignment of the 2017 Convertible
Notes in the Register (as defined in the 2017 Note Deed), (c) issue note
certificates in each 2017 Note Purchaser’s name, as applicable, representing the
2017 Convertible Notes acquired by such 2017 Note Purchaser, (d) deliver a
written acknowledgment to the 2017 Note Purchasers and the relevant sellers of
the 2017 Convertible Notes that any information concerning the Company that it
has provided to such 2017 Note Purchasers and sellers is publicly available,
including, without limitation, as a result of a public disclosure made by the
Company on or prior to the date of the purchase and (f) support and take all
reasonable actions necessary or reasonably requested by the 2017 Note Purchasers
to effect the assignment of such 2017 Convertible Notes (together, the “Note
Transfer Requirements”);

c. Negative Covenants. The Company agrees that, for the duration of the Support
Period, the Company shall not take any action inconsistent with, or omit to take
any action required by, this Agreement or any of the other Definitive Documents.

5. Termination of Agreement.

a. Consenting Creditor Termination Events. This Agreement may be terminated by
the Consenting Creditors upon the delivery to the Company of a written notice in
accordance with Section 20 hereof, which notice shall be signed by each
Consenting Creditor, upon the occurrence and continuation of any of the
following events, each as applicable (provided, that with respect to (ix) below,
the consent of the breaching Consenting Creditor shall not be required):

(i) if, as of 11:59 p.m. (Eastern Time) on the date that is three (3) business
days before the Outside Petition Date, as such date may be extended with the
consent of the Consenting Creditors, Shamu Associates Inc., Shamu International
Inc., Elliott Associates, L.P., Elliott International, L.P. or any affiliate
thereof (collectively, the “2017 Note Purchasers”) have not purchased an amount
of 2017 Convertible Notes such that the Consenting Creditors hold, in the
aggregate, 90% of the outstanding 2017 Convertible Notes; provided that, if the
Note Transfer Requirements have not been met, the Outside Petition Date shall be
extended by five (5) business days to permit the Company to complete the Note
Transfer Requirements;

(ii) if, as of 11:59 p.m. (Eastern Time) on the Outside Petition Date, as such
date may be extended with the consent of the Consenting Creditors, the Chapter
11 Case shall not have been filed;

 

8



--------------------------------------------------------------------------------

(iii) if, as of 11:59 p.m. (Eastern Time) on the date that is three (3) business
days after the Petition Date, the Bankruptcy Court has not entered the interim
Cash Collateral order;

(iv) if, as of 11:59 p.m. (Eastern Time) on the date that is twenty-eight
(28) business days after the Petition Date, the Bankruptcy Court has not entered
a final Cash Collateral order;

(v) if the Effective Date of the Plan does not occur within forty-five (45) days
after the Petition Date;

(vi) an order denying confirmation of the Plan is entered;

(vii) an order confirming the Plan is reversed or vacated;

(viii) any court of competent jurisdiction has entered a final, non-appealable
judgment or order declaring this Agreement to be unenforceable;

(ix) the breach by any Party of (A) any affirmative or negative covenant
contained in this Agreement or (B) any other obligations of such breaching Party
set forth in this Agreement, in each case, in any material respect and which
breach remains uncured for a period of three (3) business days following the
Consenting Creditors’ (not including the breaching Party if such party is a
Consenting Creditor) delivery of notice in accordance with Section 20 hereof;

(x) any representations or warranties in this Agreement made by the Company
shall have been untrue in any material respect when made or shall have become
untrue in any material respect, and such breach remains uncured for a period of
three (3) business days following the Consenting Creditors’ delivery of notice
in accordance with Section 20 hereof;

(xi) the Company files any motion, pleading, application, or other document with
the applicable court that is materially inconsistent with this Agreement or the
Plan and such motion, pleading, application, or other related document has not
been withdrawn after three (3) business days following the Consenting Creditors’
delivery of notice in accordance with Section 20 hereof that such motion,
pleading, application, or other document is materially inconsistent with this
Agreement or the Plan;

(xii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of, rendering illegal, or otherwise preventing or
prohibiting the Restructuring or any material portion thereof, and either
(A) such ruling, judgment, or order has been issued at the request of or with
the acquiescence of the Company; or (B) in all other circumstances, such ruling,
judgment, or order is final and not subject to appeal;

(xiii) if a court of competent jurisdiction enters an order (A) directing the
appointment of an examiner with expanded powers or a chapter 11 trustee;
(B) converting the Chapter 11 Case to a case under chapter 7 of the Bankruptcy
Code; (C) dismissing the Chapter 11 Case; or (D) the effect of which would
render the Restructuring incapable of consummation on the terms set forth in
this Agreement or the Plan;

 

9



--------------------------------------------------------------------------------

(xiv) any Definitive Document, including, without limitation, any related order
entered by a court of competent jurisdiction, and any amendment, modification,
or supplement thereto is otherwise inconsistent with the material terms and
conditions in this Agreement or the Plan and such Definitive Document or
amendment, modification, or supplement thereto is not modified to become
consistent or withdrawn for a period of three (3) business days following the
Terminating Consenting Creditors’ delivery of notice in accordance with
Section 20 hereof;

(xv) the commencement of an involuntary bankruptcy proceeding against the
Company under the Bankruptcy Code if such involuntary case has not been
dismissed or converted to a voluntary case under chapter 11 of the Bankruptcy
Code within sixty (60) calendar days after the filing thereof, or if a court
grants the relief sought in the involuntary proceeding;

(xvi) if the Company (A) publicly announces its intention not to support the
Restructuring; (B) withdraws the Plan after commencement of the Restructuring;
(C) seeks approval of an Alternative Transaction; or (D) directly or indirectly
seeks, solicits, proposes, supports or agrees to pursue (including, for the
avoidance of doubt, as may be evidenced by a term sheet, letter of intent, or
similar document) or publicly announces its intent to pursue an Alternative
Transaction.

b. Company Termination Events. This Agreement may be terminated by the Company
upon the delivery to counsel to the other Parties of a written notice in
accordance with Section 20 hereof, upon the occurrence and continuation of any
of the following events, each as applicable:

(i) if the Effective Date of the Plan does not occur within forty-five (45) days
after the Petition Date; provided, that such failure of the occurrence of the
Effective Date was not based, in whole or in part, on any action or inaction by
the Company;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment, or order
enjoining the consummation of, rendering illegal, or otherwise preventing or
prohibiting the Restructuring or any material portion thereof, and either
(A) such ruling, judgment, or order has been issued at the request of or with
the acquiescence of the Consenting Creditors; or (B) in all other circumstances,
such ruling, judgment, or order is final and not subject to appeal; and

(iii) The Company enters into an Alternative Transaction; provided, that:
(A) such Alternative Transaction would result in another transaction that is
more favorable to the Company and its stakeholders, including the holders of
indebtedness under Senior Secured Credit Facility, the 2014 Convertible Notes,
and the 2017 Convertible Notes, than the Restructuring; and (B) the support of
such Alternative Transaction would be necessary for compliance with their
fiduciary duties as directors of a corporation; in the case of (A) and (B), as
determined by the board of directors of the Company, in good faith, following
consultation with its legal and financial advisors, the Consenting Creditors and
all other relevant stakeholders.

 

10



--------------------------------------------------------------------------------

c. Mutual Termination. This Agreement may be terminated by mutual agreement of
the Parties upon the receipt of written notice delivered in accordance with
Section 20 hereof.

d. Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 13 hereof, this Agreement
shall forthwith become null and void and of no further force or effect as to all
Parties and each Party shall, except as provided otherwise in this Agreement, be
immediately released from its liabilities, obligations, commitments,
undertakings, and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Restructuring or otherwise, that it
would have been entitled to take had it not entered into this Agreement;
provided, that in no event shall any such termination relieve a Party from
liability for its breach or non-performance of its obligations hereunder prior
to the date of such termination. Upon any such termination of this Agreement,
any votes, consents, proxies, or ballots given by a Consenting Creditor prior to
such termination shall automatically be deemed, for all purposes, to be null and
void ab initio and shall not be considered or otherwise used in any manner by
the Parties in connection with the Restructuring and this Agreement and such
votes, consents, proxies, or ballots may be changed or resubmitted regardless of
whether the applicable voting deadline has passed (without the need to seek a
court order or consent from the Company allowing such change or resubmission).
If this Agreement has been terminated in accordance with this Section 5 at a
time when permission of the Bankruptcy Court (or other court of competent
jurisdiction) shall be required for a Consenting Creditor to change or withdraw
(or cause to change or withdraw) its vote, consent, proxy, or ballot to accept
the Plan, the Company shall support and not oppose any attempt by such
Consenting Creditor to change or withdraw (or cause to change or withdraw) such
vote, consent, proxy, or ballot at such time and the Consenting Creditors shall
have no liability to each other or to the Company in respect of the termination
of this Agreement in accordance with this Section 5.

e. Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of cases under the Bankruptcy Code, the giving of
notice of termination by any Party pursuant to this Agreement shall not be a
violation of the automatic stay of section 362 of the Bankruptcy Code (and the
Company hereby waives, to the greatest extent possible, the applicability of the
automatic stay to the giving of such notice); provided, that nothing herein
shall prejudice any Party’s rights to argue that the giving of notice of default
or termination was not proper under the terms of this Agreement.

6. Conditions Precedent to Consummation of the Restructuring.

The consummation of the Restructuring shall be subject to the satisfaction or
waiver of each of the conditions precedent set forth in the Definitive
Documents, including those set forth in the Plan, which conditions shall not be
waived without the written consent of the Required Parties.

7. Definitive Documents; Good Faith Cooperation; Further Assurances.

Subject to the terms and conditions described herein, during the Support Period,
each Party, severally and not jointly, hereby covenants and agrees to reasonably
cooperate with each other in good faith in connection with the negotiation,
drafting, execution (to the extent such

 

11



--------------------------------------------------------------------------------

Party is a party thereto), and delivery of the Definitive Documents.
Furthermore, subject to the terms and conditions hereof, each of the Parties
shall take such action as may be reasonably necessary or reasonably requested by
the other Parties to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings.

8. Representations and Warranties.

a. Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct, and complete as of the
date hereof:

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company, or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership, or other similar action on its part;

(ii) the execution, delivery, and performance by such Party of this Agreement
does not and will not (A) violate any provision of law, rule, or regulation
applicable to it, its articles, bylaws, or shareholder agreement (or other
similar governing documents); or (B) conflict with, result in a breach of, or
constitute a default under any material contractual obligation to which it is a
party (provided, however, that with respect to the Company, it is understood
that commencing the Restructuring may result in a breach of or constitute a
default under such obligations);

(iii) the execution, delivery, and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent, or
approval of, or notice to, or other action, with or by, any federal, provincial,
or governmental authority or regulatory body, except such filings as may be
necessary and/or required by a court of competent jurisdiction overseeing the
in-court Restructuring; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of a court of competent
jurisdiction.

b. Each Consenting Creditor severally (and not jointly), represents and warrants
to the Company that, as of the date hereof (or as of the date such Consenting
Creditor becomes a party hereto), such Consenting Creditor (i) is the beneficial
owner of the aggregate principal amount of Claims set forth below its name on
the signature page; and/or (ii) has, with respect to the beneficial owners of
such Claims, (A) sole investment or voting discretion with respect to such
Claims; (B) full power and authority to vote on and consent to matters
concerning such Claims, or to exchange, assign, and transfer such Claims; and
(C) full power and authority to bind or act on the behalf of, such beneficial
owners.

 

12



--------------------------------------------------------------------------------

c. The Company represents and warrants to the Consenting Creditors, as of the
date hereof, that all of the issued and outstanding equity interests of the
Company were duly authorized for issuance and validly issued.

9. Amendments and Waivers.

This Agreement, including any exhibits or schedules hereto (including the Plan
and the exhibits thereto), may only be modified, amended, or supplemented in a
writing signed by the Company and the Consenting Creditors.

10. Effectiveness.

This Agreement shall become effective and binding on the Parties on the
Agreement Effective Date.    

11. Governing Law; Jurisdiction; Waiver of Jury Trial.

a. This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York,
without giving effect to the conflict of laws principles thereof.

b. Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any party or
its successors or assigns shall be brought and determined in any federal or
state court in the Borough of Manhattan in the City of New York (“NY Courts”)
and each of the Parties hereby irrevocably submits to the exclusive jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such proceeding arising out of or
relating to this Agreement or the Restructuring Transactions. Each of the
Parties agrees not to commence any proceeding relating hereto or thereto except
in the NY Courts other than proceedings in any court of competent jurisdiction
to enforce any judgment, decree or award rendered by any NY Courts. Each of the
Parties further agrees that notice as provided herein shall constitute
sufficient service of process and the Parties further waive any argument that
such service is insufficient. Each of the Parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Agreement or the Restructuring, (i) any claim that it is not personally
subject to the jurisdiction of the NY Courts for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) that (A) the proceeding in any
such court is brought in an inconvenient forum; (B) the venue of such proceeding
is improper; or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this
Section 11(b) shall be brought in the Bankruptcy Court.

 

13



--------------------------------------------------------------------------------

c. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

12. Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court (if applicable) requiring
any Party to comply promptly with any of its obligations hereunder.

13. Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5 hereof,
the agreements and obligations of the Parties set forth in the following
Sections: 5(d), 11, 12, 14, 16, 17, 18, 19, 20, 21, 22, and 23 hereof and this
Section 13 (and any defined terms used in any such Sections) shall survive such
termination and shall continue in full force and effect in accordance with the
terms hereof; provided, that any liability of a Party for failure to comply with
the terms of this Agreement shall survive such termination.

14. Headings.

The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

15. Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors,
administrators, and representatives; provided, that nothing contained in this
Section 15 shall be deemed to permit Transfers of interests in the Claims, other
than in accordance with the express terms of this Agreement. If any provision of
this Agreement, or the application of any such provision to any person or entity
or circumstance, shall be held invalid or unenforceable in whole or in part,
such invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated

 

14



--------------------------------------------------------------------------------

as originally contemplated to the greatest extent possible. The agreements,
representations, and obligations of the Parties are, in all respects, several
and neither joint nor joint and several. For the avoidance of doubt, the
obligations arising out of this Agreement are several and not joint with respect
to each Consenting Creditor, in accordance with its proportionate interest
hereunder, and the Parties agree not to proceed against any Consenting Creditor
for the obligations of another.

16. No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other person or entity shall be a third-party beneficiary
hereof.

17. Confidentiality

The Company shall not disclose to any person or entity the amount or percentage
of claims held by any individual Consenting Creditor, except as may be required
by law. If in either case such disclosure is required by law, the Company shall
provide each Consenting Creditor with advance notice of the intent to disclose
and shall afford each Consenting Creditor a reasonable opportunity to (i) seek a
protective order or other appropriate remedy or (ii) review and comment upon any
such disclosure prior to the Company making such disclosure.

18. Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Plan
and all exhibits and schedules thereto) constitutes the entire agreement of the
Parties, and supersedes all other prior negotiations, with respect to the
subject matter hereof and thereof, except that the Parties acknowledge that any
confidentiality agreements (if any) heretofore executed between the Company and
each Consenting Creditor shall continue in full force and effect in accordance
with its terms.

19. Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail, or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

20. Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

 

  (1)

If to the Company, to:

REVA MEDICAL, INC.

5751 Copley Dr.

San Diego, CA 92111

Attention: Jeffrey A. Anderson

                 Leigh Elkolli

Email: janderson@revamedical.com, lelkolli@revamedical.com

 

15



--------------------------------------------------------------------------------

With copies to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, NY 10020

Attention: Thomas R. Califano

                  Jamila Justine Willis

E-mail: thomas.califano@us.dlapiper.com, jamila.willis@us.dlapiper.com

 

  (2)

If to GSI, to:

25 Shoe Lane, Holborn,

London, United Kingdom EC4A4AU

Attention: REVA Medical, Inc., Account Manager

Email: Jeremy.Evans@gs.com, Sarah.Castle@gs.com,

With copies to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn:   David Griffiths

            Kevin Bostel

Email: david.griffiths@weil.com, kevin.bostel@weil.com

(3) If to Elliott, to:

c/o Elliott Management Corporation

40 West 57th Street

New York, New York 10019

Attn: Rick Cohen

Email: rcohen@elliottmgmt.com

With Copies to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attn: Jasmine Ball

Email: jball@debevoise.com

 

16



--------------------------------------------------------------------------------

(4) If to Senrigan, to:

Senrigan Capital Group Limited

Level 11, LHT Tower

31 Queens Road Central

Central Hong Kong

Attn: Nick Taylor

Email: nick.taylor@senrigancapital.com

Any notice given by electronic mail, facsimile, personal delivery, or courier
shall be deemed effectively given: (i) upon personal delivery to the Party to be
notified, (ii) when sent by facsimile or electronic mail; or (iii) one (1)
business day after deposit with an internationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.

21. Reservation of Rights; No Admission.

a. Nothing contained herein shall (i) limit (A) the ability of any Party to
consult with other Parties; or (B) the rights of any Party under any applicable
bankruptcy, insolvency, foreclosure, or similar proceeding, including the right
to appear as a party in interest in any matter to be adjudicated in order to be
heard concerning any matter arising in the Restructuring, in each case, so long
as such consultation or appearance is consistent with such Party’s obligations
hereunder and the Plan; (ii) limit the ability of any Consenting Creditor to
sell or enter into any transactions in connection with the Claims, subject to
the terms of Section 3(b) hereof; (iii) except as expressly provided in this
Agreement, limit the rights of any Consenting Creditor under the Senior Secured
Credit Agreement, 2014 Note Deed, 2017 Note Deed, or any agreements executed in
connection with the Senior Secured Credit Agreement, 2014 Note Deed, or 2017
Note Deed; or (iv) except as expressly provided in this Agreement, constitute a
waiver or amendment of any provision of the Senior Secured Credit Agreement,
2014 Note Deed, 2017 Note Deed, or any agreements executed in connection with
the Senior Secured Credit Agreement, 2014 Note Deed, or 2017 Note Deed.

b. Except as expressly provided in this Agreement, nothing herein is intended
to, or does, in any manner waive, limit, impair, or restrict the ability of each
of the Parties to protect and preserve its rights, remedies, and interests,
including its claims against any of the other Parties (or their respective
affiliates or subsidiaries) or its full participation in any Restructuring or
restructuring proceeding filed by the Company or any of its affiliates. This
Agreement, and the Plan are part of a proposed settlement of matters that could
otherwise be the subject of litigation among the Parties. Pursuant to Rule 408
of the Federal Rule of Evidence, any applicable state rules of evidence, and any
other applicable law, foreign or domestic, this Agreement and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than a proceeding to enforce its terms. This Agreement shall in no event be
construed as or be deemed to be evidence of an admission or concession on the
part of any Party of any claim or fault or liability or damages whatsoever. Each
of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or
could assert.

 

17



--------------------------------------------------------------------------------

22. Relationship Among Consenting Creditors.

It is understood and agreed that no Consenting Creditor has any duty of trust or
confidence in any kind or form with any other Consenting Creditor, and, except
as expressly provided in this Agreement, there are no commitments among or
between them. In this regard, it is understood and agreed that any Consenting
Creditor may trade in the Claims or other debt of the Company without the
consent of the Company or any other Consenting Creditor, subject to applicable
securities laws, the terms of this Agreement, and any confidentiality agreement
entered into with the Company; provided, that no Consenting Creditor shall have
any responsibility for any such trading to any other person or entity by virtue
of this Agreement. No prior history, pattern, or practice of sharing confidences
among or between the Consenting Creditors shall in any way affect or negate this
understanding and agreement.

23. Interpretation

This Agreement is the product of negotiations between the Company and the
Consenting Creditors, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation hereof for or against any Party by reason of that Party having
drafted or caused to be drafted this Agreement, or any portion hereof, including
the Plan, shall not be effective in regard to the interpretation hereof.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

Company Signature Page to the Restructuring Support Agreement

 

REVA MEDICAL, INC. By:  

/s/ Jeffrey A Anderson

Name:   Jeffrey A Anderson Title:   President



--------------------------------------------------------------------------------

Consenting Creditor Signature Page to the Restructuring Support Agreement

 

ELLIOTT Elliott Associates, L.P. By:  

/s/ Elliott Greenburg

Name: Elliott Greenburg Title: Vice President

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Consenting Creditor Signature Page to the Restructuring Support Agreement

 

Goldman Sachs International By:  

/s/ Piers Curle

Name: Piers Curle Title: Managing Director

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Consenting Creditor Signature Page to the Restructuring Support Agreement

 

Special Situations Investing Group II, Inc. By:  

/s/ Michael Ungari

Name: Michael Ungari Title: Authorized Signatory

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Consenting Creditor Signature Page to the Restructuring Support Agreement

 

Goldman Sachs Specialty Lending Group, L.P. By:  

/s/ Gaurav Seth

Name: Gaurav Seth Title: Authorized Signatory

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Senrigan Capital Group Limited By:  

/s/ Nick Taylor

Name: Nick Taylor Title:

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

[Signature Page to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Plan

*** redacted



--------------------------------------------------------------------------------

EXHIBIT B

Reorganized REVA By-Laws

*** redacted



--------------------------------------------------------------------------------

EXHIBIT C

NewLLC Governance Term Sheet

*** redacted



--------------------------------------------------------------------------------

EXHIBIT D

NewLLC Exit Financing Agreement

*** redacted



--------------------------------------------------------------------------------

EXHIBIT E

Form of Joinder

The undersigned hereby acknowledges that it has reviewed and understands the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified
from time to time in accordance with the terms thereof, the “Agreement”) dated
as of December 23, 2019 by and among (i) REVA Medical, Inc., (ii) certain
lenders under the Senior Secured Credit Facility, (iii) certain holders of 2014
Convertible Notes, and (iv) certain holders of 2017 Convertible Notes, and
agrees to be bound as a Consenting Creditor by the terms and conditions thereof
binding on the Consenting Creditors with respect to all Claims held by the
undersigned.1

The undersigned hereby makes the representations and warranties of the
Consenting Creditors set forth in Section 8(a) and Section 8(b) of the Agreement
to each other Party, effective as of the date hereof.

This joinder agreement shall be governed by the governing law set forth in the
Agreement.

Date: _________________, 2019

 

[CONSENTING CREDITOR] By:  

                         

Name:  

 

Title:  

 

 

Principal Amount of Senior Secured Loan: $__________________

 

Principal Amount of 2014 Convertible Notes: $__________________

 

Principal Amount of 2017 Convertible Notes: $__________________

 

1 

Defined terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.